Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  152119                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  CINDY KAY MAIER,                                                                                                   Justices
           Plaintiff/Counter Defendant-
           Appellant,
  v                                                                SC: 152119
                                                                   COA: 322109
                                                                   Clinton CC Family Division:
                                                                   11-023267-DM
  DANIEL CLAYTON MAIER,
           Defendant/Counter Plaintiff-
           Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 25, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2015
           s0922
                                                                              Clerk